DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "the gate insulating layer including a first region including a first oxide containing at least one of hafnium oxide or 20zirconium oxide…, wherein the first oxide contains hafnium oxide and zirconium oxide, and an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) contained in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) contained in the first oxide is equal to or more than 50% and equal to or less than 90%", as recited in claim 5 because the disclosure does not enable an artisan to have the first oxide to contain both hafnium oxide and zirconium oxide at the same time and an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) in the first oxide be equal to or more than 50% and equal to or less than 90% when "a first oxide containing at least one of hafnium oxide or 20zirconium oxide", as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the first oxide contains hafnium oxide and zirconium oxide, an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) contained in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) contained in the first oxide is equal to or more than 50% and equal to or less than 90%", as recited in claim 5, is unclear as to how the first oxide can contain both hafnium oxide and zirconium oxide at the same time, and how an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) in the first oxide be equal to or more than 50% and equal to or less than 90% when "a first oxide containing at least one of hafnium oxide or 20zirconium oxide", as recited in claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-7 and 21, as best understood, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (2018/0350837).
As for claims 1 and 21, Yoo et al. show in Figs. 2A-2B and related text a memory device 20 comprising: 
a stacked body 200 including a plurality of insulating layers 110b-110f and a plurality of gate electrode layers 210a-210f, the insulating layers and the gate electrode layers being alternately stacked in a first direction, the gate electrode layers including a first gate electrode layer 210a and a second gate electrode layer 210b adjacent to the first gate electrode layer in the first direction, and the insulating layers including a first insulating layer 110b disposed between the first gate electrode layer and the second gate electrode layer; 
a semiconductor layer 175 provided in the stacked body and extending in the first direction; and 
a gate insulating layer 155/165 provided between the semiconductor layer and the first gate electrode layer, the gate insulating layer including a first region 155 including a first oxide containing at least one of hafnium oxide or zirconium oxide, the first region including an orthorhombic crystal, and the first region containing at least one first element selected from the group consisting of carbon (C), chlorine (Cl), boron (B), hydrogen (H), fluorine (F), helium (He), and argon (Ar) ([0029], lines 9-21).


As for claim 5, Yoo et al. show the first oxide contains hafnium oxide and zirconium oxide, an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) contained in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) contained in the first oxide is equal to or more than 50% and equal to or less than 90% (note: the limitation in the claim will not be considered when hafnium oxide or zirconium oxide is chosen).

As for claim 6, Yoo et al. show the first oxide contains at least one second element selected from the group consisting of silicon (Si), aluminum (Al), zirconium (Zr), yttrium (Y), lanthanum (La), tantalum (Ta), praseodymium (Pr), neodymium (Nd), barium (Ba), magnesium (Mg), gadolinium (Gd), and strontium (Sr) ([0029], lines 12-18).

As for claim 7, Yoo et al. show the first oxide is ferroelectric ([0029]), line 9).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (2018/0350837).
As for claim 2, Yoo et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except concentration of the at least one first element in the first region is equal to or more than 1E19 atoms/cm3 and equal to or less than 2E22 atoms/cm3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include concentration of the at least one first element in the first region being equal to or more than 1E19 atoms/cm3 and equal to or less than 2E22 atoms/cm3, in order to optimize the performance of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claim 4, Yoo et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except a thickness of the gate insulating layer in a second direction from the first gate electrode layer toward the semiconductor layer is equal to or more than 3 nm and equal to or less than 15 nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness of the gate insulating layer in a second direction from the first gate electrode layer toward the semiconductor layer is equal to or more than 3 nm and equal to or less than 15 nm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (2018/0350837) in view of Ino (2016/0005961).
Yoo et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except a unit cell volume of the orthorhombic crystal contained in the first region is equal to or more than 0.1340 nm3.
Ino shows in Fig. 19 and relative text a unit cell volume of the orthorhombic crystal contained in the first region is equal to or more than 0.1340 nm3 ([0056]).
Yoo et al. and Ino are analogous art because they are directed to a memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoo et al. with the specified feature(s) of Ino because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a unit cell volume of the orthorhombic crystal contained in the first region being equal to or more than 0.1340 nm3, as taught by Ino, in Yoo et al.'s device, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claims 1-7 and 21, as best understood, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (2016/0005961) in view of Yoo et al. (2018/0350837).
As for claims 1 and 21, Ino shows in Fig. 19 and related text a memory device comprising: 
a stacked body 70 including a plurality of insulating layers 76 and a plurality of gate electrode layers 64, the insulating layers and the gate electrode layers being alternately stacked in a first direction, the gate electrode layers including a first gate electrode layer (bottom one) and a second gate electrode layer (middle one) adjacent to the first gate electrode layer in the first direction, and the insulating layers including a first insulating layer (bottom one) disposed between the first gate electrode layer and the second gate electrode layer; 
a semiconductor layer 80 provided in the stacked body and extending in the first direction; and 
a gate insulating layer 30/62 provided between the semiconductor layer and the first gate electrode layer, the gate insulating layer including a first region 30 including a first oxide containing at least one of hafnium oxide or zirconium oxide, the first region including an orthorhombic crystal ([0056]), and the first region containing at least one first element ([0045]).
Ino does not disclose the at least one first element is selected from the group consisting of carbon (C), chlorine (Cl), boron (B), hydrogen (H), fluorine (F), helium (He), and argon (Ar).
Yoo et al. teach in Figs. 2A-2B and related text the at least one first element is selected from the group consisting of carbon (C), chlorine (Cl), boron (B), hydrogen (H), fluorine (F), helium (He), and argon (Ar) ([0029], lines 12-18).
Ino and Yoo et al. are analogous art because they are directed to a memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ino with the specified feature(s) of Yoo et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consist of carbon (C), chlorine (Cl), boron (B), hydrogen (H), fluorine (F), helium (He) or argon (Ar), as the at least one first element, as taught by Yoo et al., in Ino's device, in order to optimize the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 2, Ino disclosed substantially the entire claimed invention, as applied to claim 1 above, except concentration of the at least one first element in the first region is equal to or more than 1E19 atoms/cm3 and equal to or less than 2E22 atoms/cm3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include concentration of the at least one first element in the first region being equal to or more than 1E19 atoms/cm3 and equal to or less than 2E22 atoms/cm3, in order to optimize the performance of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claim 3, the combined device shows a unit cell volume of the orthorhombic crystal contained in the first region is equal to or more than 0.1340 nm3 (Ino: [0056]).

As for claim 4, Ino and Yoo et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except a thickness of the gate insulating layer in a second direction from the first gate electrode layer toward the semiconductor layer is equal to or more than 3 nm and equal to or less than 15 nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness of the gate insulating layer in a second direction from the first gate electrode layer toward the semiconductor layer is equal to or more than 3 nm and equal to or less than 15 nm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 5, the combined device shows the first oxide contains hafnium oxide and zirconium oxide, and an atomic ratio (Zr/(Hf + Zr)) of zirconium (Zr) contained in the first oxide to a total sum of hafnium (Hf) and zirconium (Zr) contained in the first oxide is equal to or more than 50% and equal to or less than 90% (note: the limitation in the claim will not be considered when hafnium oxide is chosen).

As for claim 6, the combined device shows the first oxide contains at least one second element selected from the group consisting of silicon (Si), aluminum (Al), zirconium (Zr), yttrium (Y), lanthanum (La), tantalum (Ta), praseodymium (Pr), neodymium (Nd), barium (Ba), magnesium (Mg), gadolinium (Gd), and strontium (Sr) (Ino: [0053]).

As for claim 7, the combined device shows the first oxide is ferroelectric (Ino: [0045]), line 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEIYA LI/Primary Examiner, Art Unit 2811